DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Riho et al., (JPH10208907A) in view of Sekharan et al., (US 2008/0160199), and further in view of Heistand et al., (US 2001/0035810), not disclosing or suggesting, novel features of claims 1-11 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a method for manufacturing a ceramic electronic component, the method comprising: 
providing, to a surface of a ceramic element, 
a resin-containing solution that etches the surface of the ceramic element so as to ionize constituent elements of the ceramic element to form a resin composition comprising
a resin and a cationic element that is a constituent element of the ceramic element, 
the resin composition at least partially filling voids of the ceramic element and at an interface between the ceramic element and an electrode.  (Emphasis added).

Claims 2-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
1/13/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837